DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-2 and 4-14 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Abe et al. 6303422.

    PNG
    media_image1.png
    485
    613
    media_image1.png
    Greyscale


Regarding claim 1, figs. 4-12 of Abe discloses a method of fabricating an integrated circuit having an SRAM, comprising: 

    PNG
    media_image2.png
    709
    829
    media_image2.png
    Greyscale


forming a gate layer (fig. 5) having a first gate structure 107 with a long dimension extending in a first direction (see fig. 3A as labeled by examiner above); 

    PNG
    media_image3.png
    637
    508
    media_image3.png
    Greyscale
 forming a contact layer (fig. 7) having a first contact 112 with a first contact portion (left side portion of 107) with a long dimension extending in the first direction and a second portion (diagonal portion of 112) with a long dimension extending in a second direction at a diagonal from the first direction (arrows as labeled by examiner above); 

    PNG
    media_image4.png
    680
    419
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    492
    706
    media_image5.png
    Greyscale

forming a power (Vdd) routing in a metal-1 layer, a portion of the power routing 123 extending over the first gate structure and having a long dimension (see diagonal dimension as shown in fig. 9) that extends in a third direction at a diagonal from the first direction, 
wherein the contact layer 112 extends between the gate layer and the metal-1 layer (fig. 10); and 

    PNG
    media_image6.png
    500
    576
    media_image6.png
    Greyscale

a first bit line routing and a second bit line routing in a metal-2 layer (fig. 12).

Regarding claim 2, figs. 5 and 7 and 10 of Abe discloses wherein the first contact extends from a first location overlapping the first gate structure to a second location overlapping a shared active region of a first pass gate transistor and a first pull down transistor.

Regarding claim 4, fig. 7 of Abe (discloses multiple 112) and therefore discloses wherein the contact layer includes a second contact with a first contact portion with a long dimension extending in the first direction and a second portion with a long dimension extending in a fourth direction at a diagonal from the first direction.

Regarding claim 5, fig. 11 of Abe discoses wherein a portion of the first bit line  128 routing has a long dimension (diagonal portion of 128) that extends in a fifth direction at a diagonal to the first direction and a portion of the second bit line (another 128 as there are necessary more than one) routing has a long dimension that extends in the fifth direction.

Regarding claim 6, Abe discloses a method of forming an integrated circuit having an SRAM, comprising: 

    PNG
    media_image7.png
    792
    812
    media_image7.png
    Greyscale

forming a gate layer using a first double patterning process, the gate layer having a first gate structure with a long dimension extending in a first direction; 

    PNG
    media_image8.png
    660
    606
    media_image8.png
    Greyscale

forming a contact layer using a second double patterning process, the contact layer having a first contact with a first contact portion with a long dimension extending in the first direction and a second portion with a long dimension extending in a second direction at a diagonal from the first direction (see rejection of claim 1 for directions); 

    PNG
    media_image9.png
    762
    663
    media_image9.png
    Greyscale

forming a metal-1 layer over the contact layer using a third double patterning process, the metal-1 layer containing a power (Vdd) routing, a portion of the power routing extending over the first gate structure and having a long dimension that extends in a third direction at a diagonal from the first direction, wherein the contact layer extends between the gate layer and the metal-1 layer (fig. 10); and 

    PNG
    media_image10.png
    756
    700
    media_image10.png
    Greyscale

forming a metal-2 layer over the metal-1 layer using a fourth double patterning process, the metal-2 layer including a first bit line routing and a second bit line routing.

    PNG
    media_image11.png
    641
    825
    media_image11.png
    Greyscale

Regarding claim 7, fig. 12 of Abe discloses wherein the contact layer includes a contact plug.

Regarding claim 8, fig. 12 of Abe discloses wherein the contact layer includes a contact liner and a contact plug.

Regarding claim 9, Abe discloses wherein the gate layer comprises polysilicon (column 9, line 20).

Regarding claim 10, fig. 7 of Abe discloses wherein the contact layer further includes a second contact with a first contact portion with a long dimension extending in the first direction and a second portion with a long dimension extending in a fourth direction at a diagonal from the first direction.

Regarding claim 11, (double patterning process is taken to mean patterning 2 patterns), fig. 7 of Abe discloses wherein the first contact portion of the second contact corresponds to a pattern from a first patterning process of the second double patterning process and the second contact portion of the second contact corresponds to a pattern from a second patterning process of the second double patterning process (note double means 2 and there are more than 2 in fig. 7)

Regarding claim 12, (double patterning process is taken to mean patterning 2 patterns) Abe discloses  wherein the first contact portion of the first contact corresponds to a pattern from a first patterning process of the second double patterning process and the second contact portion of the first contact corresponds to a pattern from a second patterning process of the second double patterning process.

Regarding claim 13, (double patterning process is taken to mean patterning 2 patterns) Abe discloses wherein the first contact portion of the first contact corresponds to a pattern from a first patterning process of the second double patterning process and the second contact portion of the first contact corresponds to a pattern from a second patterning process of the second double patterning process.

Regarding claim 14, (double patterning process is taken to mean patterning 2 patterns) Abe wherein the first bit line routing corresponds to a pattern from a first patterning process of the fourth double patterning process and the second bit line routing corresponds to a pattern from a second patterning process of the fourth double patterning process.

Allowable Subject Matter
Claims 15-18 allowed.
Claims 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached Max flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PURVIS A. Sue can be reached on (571 )272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VONGSAVANH SENGDARA/               Primary Examiner, Art Unit 2829